Exhibit 10.35
(ITC LOGO) [f55670f5567001.gif]
(ITC THORATEC CORPORATION LOGO) [f55670f5567000.gif]
Plan: FY10 Executive Incentive Plan
Division: International Technidyne Corporation (ITC)

I.   Objective       ITC’s Executive Incentive Plan, hereinafter referred to as
EIP is intended to reward executive employees who significantly impact and
influence ITC’s productivity in proportion to their accomplishment of specified
objectives.       The purpose of the plan is to ensure maximum return to ITC by
encouraging greater initiative, resourcefulness, teamwork and efficiency on the
part of senior management whose performance and responsibilities directly affect
company profits.       Awarding of the bonus will be based on company financial
performance and by accomplishing a set of annual personal objectives, determined
by the Chief Executive Officer (“CEO”) and the Board of Directors, typically at
the beginning of the year. Bonus determinations and payouts will take place
after the financial statements have been prepared for the fiscal year.   II.  
Determination Of The Fund       The availability of, and participants in, the
fund will be set by the CEO and approved by the Board of Directors as part of
the annual budgeting process.   III.   Effective Date       The effective date
of this program is January 3, 2010, the beginning of the plan year, and will
continue in effect until January 1, 2011, or until terminated or amended by the
Board of Directors. This plan supersedes all prior EIP plans.   IV.  
Eligibility       Participation in the plan is limited to those in comparable
levels of responsibility who have a direct and significant influence on ITC’s
growth and profitability. Employees must be regular and not eligible for any
other ITC commission, bonus or incentive plan in order to be eligible to
participate in the EIP.       Participating employees will be determined at the
beginning of the fiscal year, or at such time during the Fiscal Year that an
employee achieves an eligible position. Employees will be notified of their
eligibility and plan objectives, as soon as possible after the determination by
the CEO or Board of Directors.       Individuals must be employed by ITC at the
close of the fiscal year and the date of payment in order to be eligible for an
award under the EIP except participants who are involuntarily terminated due to
a divestiture, plant closing, reorganization or reduction in force during the
plan year may receive an award on the prorated basis described in Section VIII,
Plan Administration, Prorated Awards, (subject to approval by the CEO). These
monies will be paid out at the usual and customary time of payment of all
bonuses. For purposes of this plan, termination shall mean the day the employee
leaves the job, which may not necessarily be the last day on the payroll.   V.  
Incentive Objectives       The award received under this plan will have a 80%
financial and 20% personal objective mix.       Financial Objectives (make up
80% of total bonus payout) — The financial component will have two equally
weighted objectives as follows:

  1.   Achieve the ITC Business revenue goal for 2010 as described in
Section VII below. (Weighted at 50% of financial component, equivalent to 40% of
overall bonus payout.)     2.   Achieve the ITC Business non-GAAP income before
tax goal for 2010 as described in Section VII below. (Weighted at 50% of
financial component, equivalent to 40% of overall bonus payout.)

    Personal Objectives (make up 20% of total bonus payout) — Each personal
objective will be weighted according to its importance. The weight will
determine the percentage of the bonus awarded for completion of that objective.
(See Section VI below.) As a guideline, employees should set 3-5 personal
objectives.

1



--------------------------------------------------------------------------------



 



VI.   Bonus Opportunity and Award       The award opportunity will be expressed
as a percentage of the participant’s base salary at the close of the fiscal
year. The award will be approved by the Board of Directors or the CEO, and will
be consistent with the participant’s peers within the company.       The amount
that a participant actually receives for the full fiscal year will be based upon
the extent to which the set objectives have been achieved. The participant will
receive a percentage of the total award opportunity corresponding to the
percentage of each objective accomplished and the weight assigned to the
objective. Evaluations of performance against individual and financial
objectives are made for the full year prior to fiscal year-end payment.   VII.  
Performance Goal and Payout       In addition to your personal objectives,
everyone will have two company-oriented financial objectives that will be
achieved according to the following guidelines:

                                                                             
(1)             ITC   ITC             Revenue   Non-GAAP Income Before Tax      
      Goal   Award   Goal   Award
Threshold
  = to, or >   $ *       50 %   $ *       50 %
Target
  = to, or >   $ *       100 %   $ *       100 %

 

    Note: If revenue is less than $* (95% of target) no payment is earned for
that objective. If ITC NGIBT earnings is less than $* (85% of target), no
payment is earned for that objective. If actual results fall between threshold
and target, interpolate between them to get actual payout percentage. This
percentage will be multiplied times the weight given the objective in your
individual plan to determine the achievement. Quarterly revenue and NGIBT
earnings income information may be released at the end of each quarter, after
earnings have been disclosed to the public.

  (1)   ITC NGIBT earnings is defined as GAAP net income before taxes for the
ITC Division excluding, as applicable, amortization of intangibles, in-process
R&D, impairment of intangibles, certain litigation, restructuring and CEO
transition expenses and certain other unusual or non-recurring costs, and also
excluding share-based compensation expense under SFAS No. 123R and changes in
the value of the “make-whole” provision of our convertible notes and special
incentive awards.

VIII.   Over-Achievement Award Opportunity/Performance Accelerator       In
addition, each EIP participant will receive a 3% increase for every 1% increase
in ITC NGIBT earnings over the target level. For example, if you earned 85% of
your total objectives for the year, and the ITC Division earned $* of NGIBT
earnings (a 10% over-achievement) your award would be calculated as follows:

      Annualized base salary ($50,000) x target bonus (20%) x
(80% financial and 5% individual accomplishment for 85% total) x 1.30 = $11,050

    The maximum amount of bonus paid will never exceed 200% of payout target.
For example, if the payout target was 20%, (20% x $50,000 = $10,000), the
maximum amount paid would be $20,000 (2 x $10,000).   IX.   Plan Administration
      Prorated Awards. Individuals who are promoted to eligible positions during
the plan year, new hires into eligible positions and eligible employees who are
either on leave or on active written warning for part of the year may be awarded
partial bonuses under this program, based on the accomplished objectives and
their respective weights, subject to the approval of the CEO.       Transfers.
In the event of transfer of an eligible participant to another position or
department, the transferring manager will evaluate EIP results for prorated
award (see Prorated Awards above) at the end of the year, and forward to the
Human Resources Department. The hiring manager will be responsible for setting
the key business plan objectives for the balance of the year, if applicable, and
forwarding to Human Resources for approval. Awards based on these objectives
will be prorated (see Prorated Awards above) as well, for end of the year
payment.       Authority. The Board of Directors shall have the full power and
authority to construe, interpret and administer the plan. All decisions, actions
or interpretations of the Board of Directors shall be final and conclusive and
binding on all parties. This program shall be administered by the Human
Resources Department.

 

*   Amounts to be determined by the Compensation and Option Committee of the
Board of Directors.

2



--------------------------------------------------------------------------------



 



X.   General Provisions

  •   The Executive Incentive Plan for 2010 may be reviewed and revised at the
Board’s discretion.     •   Nothing in this plan shall be construed to limit in
any way the right of International Technidyne Corporation to terminate an
employee’s employment at any time, with or without cause or notice, nor shall it
be evidence of any agreement or understanding, expressed or implied, that
Thoratec or any of its subsidiaries will employ an employee in any particular
position, for any particular period of time, ensure participation in any
incentive programs, or the granting of awards from such programs as they may
from time to time exist or be constituted. ITC reserves the right to discontinue
or alter the plan at its sole discretion at any time with or without notice.

3